          Case MDL No. 3006 Document 14-13 Filed 05/06/21 Page 1 of 3




                          BEFORE THE UNITED STATES
                 JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


In Re: Tasigna (Nilotinib)                      MDL No. 3006
Products Liability Litigation

                                   PROOF OF SERVICE

        In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify that a copy of Novartis Pharmaceuticals
Corporation’s Response in Opposition to Plaintiff’s Motion for Transfer of Actions, Declaration
of Andrew L. Reissaus, Esq., accompanying exhibits, and this Proof of Service were
electronically filed on May 6, 2021, with the Clerk of the JPML using the CM/ECF system and
were served by operation of the Panel’s ECF system on all counsel of record at the addresses
indicated below:


Becker v. Novartis Pharmaceuticals Corp.           Colella v. Novartis Pharmaceuticals Corp.
No. 3:20-cv-05221-BHS (W.D. Wash)                  No. 3:20-cv-00367-JAM (D. Conn.)

Bradley Jerome Moore                               Raymond C. Silverman
Brad@Strittmatter.com                              rsilverman@yourlawyer.com
Richard M. Elias                                   Thomas A. Virgulto
RElias@EliasLLC.com                                TVirgulto@Hill-Hill.com
                                                   Christoper Oxx
Counsel for Plaintiff                              Oxx@yourlawyer.com
                                                   Harrison M. Biggs
Burke v. Novartis Pharmaceuticals Corp.            HBiggs@yourlawyer.com
No. 2:20-cv-2032-PKH (W.D. Ark.)
                                                   Counsel for Plaintiff
Shawn Daniels
Shawn@DanielsFirm.com                              Craig v. Novartis Pharmaceuticals Corp.
Richard M. Elias                                   No. 2:20-cv-01641-TSZ (W.D. Wash.)
RElias@EliasLLC.com
James G. Onder                                     Bradley Jerome Moore
Onder@OnderLaw.com                                 Brad@Strittmatter.com
Lawana S. Wichmann                                 Richard M. Elias
Wichmann@OnderLaw.com                              RElias@EliasLLC.com

Counsel for Plaintiff                              Counsel for Plaintiff
          Case MDL No. 3006 Document 14-13 Filed 05/06/21 Page 2 of 3




Davis v. Novartis Pharmaceuticals Corp.     Gustin et. al. v. Novartis Pharmaceuticals
No. 1:20-cv-01127-CCE-JEP (M.D.N.C.)        Corp.
                                            No. 2:20-cv-02753-JMV-MF (D.N.J.)
Brian A. Buchanan
Buchanan@gtalaw.net                         Melanie H. Muhlstock
Raymond C. Silverman                        MMuhlstock@yourlawyer.com
rsilverman@yourlawyer.com                   Raymond C. Silverman
                                            rsilverman@yourlawyer.com
Counsel for Plaintiff                       Christopher Oxx
                                            Oxx@yourlawyer.com
Dean v. Novartis Pharmaceuticals Corp.      Harrison M. Biggs
No. 2:20-cv-02755-JMV-MF (D.N.J.)           HBiggs@yourlawyer.com

Melanie H. Muhlstock                        Counsel for Plaintiff
MMuhlstock@yourlawyer.com
Christopher Oxx                             Hurd v. Novartis Pharmaceuticals Corp.
Oxx@yourlawyer.com                          No. 2:20-cv-00262-JAP-GBW (D.N.M.)
Harrison M. Biggs
HBiggs@yourlawyer.com                       Raymond C. Silverman
                                            rsilverman@yourlawyer.com
Counsel for Plaintiff                       Caren. I. Friedman
                                            CFriedman@dpslawgroup.com
Garland v. Novartis Pharmaceuticals Corp.   Rosalind Bienvenu
No. 3:20-cv-00269-JPG (S.D. Ill.)           RBienvenu@dpslawgroup.com
                                            Justin R. Kaufman
Richard M. Elias                            JKaufman@dpslawgroup.com
RElias@EliasLLC.com
James G. Onder                              Counsel for Plaintiff
Onder@OnderLaw.com
Lawana S. Wichmann                          Isaacson v. Novartis Pharmaceuticals
Wichmann@OnderLaw.com                       Corp.
                                            No. 3:21-cv-00057-ARS (D.N.D.)
Counsel for Plaintiff
                                            Tatum O’Brien
Giancaspro v. Novartis Pharmaceuticals      Tatum@OkeefeAttorneys.com
Corp.                                       Raymond C. Silverman
No. 3:20-cv-00346-BJD-MCR (M.D. Fla.)       rsilverman@yourlawyer.com

Francisco Albites                           Counsel for Plaintiff
FAlbites@yourlawyer.com

Counsel for Plaintiff
          Case MDL No. 3006 Document 14-13 Filed 05/06/21 Page 3 of 3




Lally v. Novartis Pharmaceuticals Corp.      Poitra v. Novartis Pharmaceuticals v. Corp.
No. 1:20-cv-02359-LAP (S.D.N.Y.)             No. 3:20-cv-00123-PDW-ARS (D.N.D.)

Christoper Oxx                               Tatum O’Brien
Oxx@yourlawyer.com                           Tatum@OkeefeAttorneys.com
Raymond C. Silverman                         Raymond C. Silverman
rsilverman@yourlawyer.com                    rsilverman@yourlawyer.com

Counsel for Plaintiff                        Counsel for Plaintiff

Merced et. al. v. Novartis Pharmaceuticals   Riley v. Novartis Pharmaceuticals Corp.
Corp.                                        No. 8:21-cv-00979 (M.D. Fla.)
No. 8:20-cv-00587 WFJ-SPF (M.D. Fla.)
                                             Richard M. Elias
Raymond C. Silverman                         RElias@EliasLLC.com
rsilverman@yourlawyer.com                    Todd R. Friedman
Francisco Albites                            tfriedman@EliasLLC.com
FAlbites@yourlawyer.com
                                             Counsel for Plaintiff
Counsel for Plaintiff
                                             Tonge v. Novartis Pharmaceuticals Corp.
Pederson v. Novartis Pharmaceuticals         No. 2:20-cv-00168-JLB-NPM (M.D. Fla.)
Corp.
No. 3:20-cv-05216-RJB (W.D. Wash)            Todd R. Friedman
                                             TFriedman@EliasLLC.com
Raymond C. Silverman                         James Robert Bell
rsilverman@yourlawyer.com                    RBell@RealToughLawyers.com
Bradley Jerome Moore                         Richard M. Elias
Brad@Strittmatter.com                        RElias@EliasLLC.com
                                             Joseph A. Osborne
Counsel for Plaintiff                        JOsborne@RealToughLawyers.com

Schimming et.al. v. Novartis                 Counsel for Plaintiff
Pharmaceuticals Corp.
No. 2:21-cv-000135-JPS (E.D. Wis.)           Witt v. Novartis Pharmaceuticals Corp.
                                             No. 1:20-cv-01249-ELH (D. Md.)
James G. Onder
Onder@OnderLaw.com                           Craig Silverman
Lawana S. Wichmann                           CSilverman@triallaw1.com
Wichmann@OnderLaw.com                        Richard M. Elias
Scott J. Curtis                              RElias@EliasLLC.com
Scott@lacrosselaw.com                        Todd R. Friedman
                                             TFriedman@EliasLLC.com
Counsel for Plaintiff
                                             Counsel for Plaintiff
